Beasley, Chief Judge,
concurring specially.
I agree that the conviction should be affirmed, but I do not concur fully in the analysis.
Robinson enumerates as error the court’s refusal to charge any of his requested charges on criminal trespass. He sought, in the alternative, a charge on OCGA § 16-7-21 (a), a charge on OCGA § 16-7-21 (a) and (b) (1), or a charge on OCGA § 16-7-21 (a) and all of (b). Subsection (a) provides that “A person commits the offense of criminal trespass when he intentionally damages any property of another without his consent and the damage thereto is $500.00 or less, or knowingly and maliciously interferes with the possession or use of the property of another person without his consent.”
He also requested a charge on OCGA § 16-7-22 (a) (1), one of the two manners of committing criminal damage to property in the first degree. The court gave this charge. The court also told the jury it was a lesser included offense of aggravated assault and that it could find defendant guilty of this lesser charge if it found him not guilty of aggravated assault but guilty beyond a reasonable doubt of criminal damage to property in the first degree. As stated in the majority opinion, he was convicted of this latter charge.
The question is whether Robinson was entitled to a charge on criminal trespass, in one of the forms submitted, as a lesser included offense of criminal damage to property in the first degree. He claims that the jury was deprived of the opportunity to consider his defense that, at the most, he intentionally shot the tire (valued at less than $500) without the owner’s consent or, by shooting the tire, knowingly and maliciously interfered with the possession or use of the tire with*835out the owner’s consent. He contends that his actions in the circumstances, plus the testimony of the victim that he was not “scared” and afterward complained that the tire was “busted,” would entitle the jury to find him guilty only of criminal trespass.
Decided July 13, 1995.
Travis T. Vance III, for appellant.
Lewis R. Slaton, District Attorney, Penny A. Penn, Rebecca A. Keel, Assistant District Attorneys, for appellee.
Although I agree that criminal trespass is not a lesser included offense of aggravated assault, it is a lesser included offense of criminal damage to property in the first degree. In the Interest of G. G., 177 Ga. App. 639, 640 (3) (341 SE2d 13) (1986). If a person intentionally damages another’s property without his consent but does not do so in a way which endangers human life, the elements of criminal trespass will be present whereas those of criminal damage to property in the first degree will be wanting in some respect.
The prohibition against aggravated assault does indeed, as the majority states, protect the person whereas the prohibition against criminal trespass protects property. In this case, however, first degree criminal damage to property was introduced, and that prohibition embraces both. It is the human life aspect which raises the property crime to first degree. Compare OCGA § 16-7-23 (a). The Supreme Court of Georgia, in Waugh v. State, 263 Ga. 692 (437 SE2d 297) (1993), expressly did not hold that OCGA § 16-7-21 (a) cannot be a lesser included offense of OCGA § 16-7-22 (a) (1). It held that it was not included as a matter of fact in Waugh’s case.
That is the situation here. The evidence showed aggravated assault on Andre Hasting by shooting a .357 magnum gun at a parked car in which he was the driver, or it showed interfering with the car in a manner which endangered human life, each with the requisite intent, or it showed no crime. Regardless of which version of the event was believed by the jury, the State’s or defendant’s, it did not constitute mere criminal trespass. Compare Anglin v. State, 182 Ga. App. 635, 637 (2) (356 SE2d 564) (1987), and authorities cited therein.